Citation Nr: 1022139	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for post-traumatic degenerative arthritis of the 
thoracolumbar spine.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic degenerative arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004 
and was awarded the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran states he is no longer able 
to work due, in part, to his service-connected spine 
disabilities.  Such a statement is sufficient to raise a 
claim for a total disability rating based on individual 
unemployability, and the RO, in fact, considered such a claim 
in an April 2009 rating decision.  As noted in that decision, 
however, the Veteran is now in receipt of a 100 percent 
disability rating for his service-connected posttraumatic 
stress disorder, which renders any claim for TDIU moot.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's thoracolumbar spine disability is manifested by 
chronic pain from degenerative disc disease resulting in 
forward flexion limited to 30 degrees; but is not shown to 
result in ankylosis of the spine, incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months, or chronic neurologic manifestations.  

2.  Since the effective date of service connection, the 
Veteran's service-connected cervical spine disability has 
been manifested by chronic pain from degenerative disc 
disease resulting in forward flexion to at least 40 degrees; 
but is not shown to result in ankylosis of the spine, 
incapacitating episodes having a total duration of at least 
four weeks during the past twelve months, or chronic 
neurologic manifestations.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 40 percent for post-
traumatic degenerative arthritis of the thoracolumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 
(2009).

2.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 30 percent for post-
traumatic degenerative arthritis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis

Turning to the evidence of record, in a June 2007 rating 
action, service connection was granted for post-traumatic 
degenerative arthritis of the thoracolumbar spine and a 40 
percent evaluation was assigned under DC 5242.  Service 
connection was also established for post-traumatic 
degenerative arthritis of the cervical spine and a 30 percent 
evaluation was assigned under DC 5237.  The Veteran appealed 
the initial evaluations assigned.

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a, (2009). 

Under the General Rating Formula, a 30 percent rating is 
assigned when forward flexion of the cervical spine is 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted if the 
medical evidence shows unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
to 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2009).

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  

In addition, any associated neurological abnormalities (e.g., 
bowel or bladder impairment) are evaluated separately under 
the appropriate diagnostic code.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. 
§ 4.71a (2009).  

Turning to the relevant evidence, an April 2006 VA 
examination report, shows the Veteran complained of a 
constant, sharp pain in the neck, the shoulder blades and the 
lower back, rated as 8-9/10.  He reported flare ups of sharp, 
burning, pain rated as 10/10, several times a day and lasting 
15-30 minutes, but this was not incapacitating.  
Precipitating factors included prolonged sitting, standing, 
and using his right arm.  The pain was alleviated by 
stretching and popping his back.  The Veteran could walk up 
to a mile without assistance and used a back brace.  The 
condition did not affect his activities of daily living, but 
he did report difficulty with his job as a correctional 
officer.  He also had difficulty performing household chores, 
yard work and playing sports.  

Examination revealed scoliosis, a flexed posture and antalgic 
gait with a slight limp favoring the left side.  Range of 
motion of the lumbar spine showed flexion to 80 degrees, 
limited to 60 degrees by pain; extension to 30 degrees 
limited to 20 degrees by pain; lateral bending to 30 degrees 
to the right, limited to 25 degrees by pain; and normal to 
the left at 35 degrees.  Right and left rotation were normal 
at 30 degrees.  The Veteran was able to maintain the same 
range of motion during flareups, but it was more painful.  

Range of motion of the cervical spine showed forward flexion 
to 30 degrees, limited to 20 degrees by pain; extension to 35 
degrees; lateral bending was normal at 30 degrees, 
bilaterally and limited to 20 degrees by pain on the right.  
Right and left rotation were at 55 degrees.  There was no 
limitation by weakness or lack of endurance during repetitive 
motion.  

The Veteran had tenderness along the cervical, midback, and 
lumbar spine with spasm along the left lumbar spine as well 
as the right cervical and thoracic spine.  There were no 
postural abnormalities, fixed deformities or abnormalities of 
musculature.  Neurological examination was normal.  X-rays 
showed degenerative arthritic changes and scoliosis of the 
thoracic spine and diffuse degenerative changes of the 
cervical spine out of proportion to the Veteran's age.  The 
clinical impression was post-traumatic degenerative arthritis 
of the cervical, thoracic, and lumbar spine.  

A VA examination report dated in May 2007, confirmed the 
Veteran's subjective complaints, the objective clinical 
findings and the resulting diagnoses from the previous VA 
examination.

In August 2007, the Veteran was evaluated in the Neurology 
Clinic.  His chief complaints were of constant neck and 
shoulder blade pain, which sometimes radiated to the right 
triceps area.  He also complained of low back pain and 
occasional left sided sciatica, but denied persistent 
weakness or numbness of the extremities or bowel or bladder 
disturbances.  Sensory examination revealed intact 
appreciation for touch and pinprick over all four 
extremities.  There was no muscle atrophy or weakness and 
muscle tone was normal in both lower extremities.  Deep 
tendon reflexes were present and equal.  The clinical 
impression was chronic neck and low back pain secondary to 
degenerative disc disease.  The neurological examination did 
not reveal any deficits and there was no clinical evidence of 
cervical, lumbar, or sacral radiculopathy or myelopathy.

VA and private outpatient treatment records include multiple 
radiological reports dated in 2007 and 2008.  In general, the 
findings from these reports showed anterior extradural 
defects at every level in the lumbar spine, most prominent at 
L3-4 where there was grade-I spondylolisthesis; moderate 
thoracic spondylosis; advanced cervical spondylosis at C5-6, 
with the disc space almost completely gone and chronic 
deformity at the superior endplate of C6; and slight spinal 
stenosis at C4-5.  

During VA examination in February 2009, the Veteran reported 
that over the past 12 months he had lost 2 days of work due 
to neck and back pain.  His gait was described as abnormal 
with forward posture and very slow and guarded walking.  He 
had 30 degrees of forward flexion and 0 degrees of lumbar 
extension.  Lateral bending was to 30 degrees on both sides 
and rotation was to 15 degrees on both sides.  There was pain 
throughout all ranges of motion.  X-rays of the lumbar spine 
showed narrowing of the T12-L1 and L1 to disc spaces.  

Cervical spine range of motion showed forward flexion was 
full at 45 degrees and 0 degrees of extension.  Lateral 
bending was to 10 degrees, bilaterally and rotation to 20 
degrees, bilaterally.  There was pain throughout all ranges 
of motion.  The Veteran also had constant twitching (muscle 
spasms) in his neck and tenderness in his cervical, thoracic, 
and lumbar spines.  However deep tendon reflexes and 
sensation were both normal.  X-rays of the cervical spine 
showed severe degenerative disc changes and/or possible old 
infectious or inflammatory changes at C5-6, foraminal 
stenosis and encroachment.  The clinical impression was 
degenerative disc disease of the cervical and lumbar spine.  

The Veteran underwent additional VA examination in September 
2009, apparently to address the inadequacies in the February 
examination.  His complaints and descriptions of constant 
spine pain were largely unchanged.  He reported 
incapacitating flare-ups of severe pain 2-3 times a day 
depending on his activities and lasting for 15-30 minutes, 
occurring several times a week.  The pain was alleviated by 
medication, sleeping, and rest.  He also complained of 
worsening numbness in the left arm and leg.  The Veteran was 
able to walk without assistance, but could only do so to 
about 20 feet.  The condition affected his activities of 
daily living and prevented him from engaging in sports or 
performing household chores.  The Veteran was able to drive 
about once a week.  Examination revealed evidence of 
tenderness and spasms, but no postural abnormalities, fixed 
deformities or abnormalities of musculature.  Sensory 
examination was normal as were muscle mass, muscle strength, 
and reflexes.  Laseague's sign was present for both legs and 
straight leg raising was positive at 15 degrees on the right 
and 30 degrees on the left.  The Veteran denied bladder 
problems.  

Range of motion of the lumbar spine revealed forward flexion 
to 30 degrees, extension to 0 degrees, lateral bending to 35 
degrees, bilaterally and rotation to 15 degrees bilaterally.  
X-rays of the lumbar spine showed degenerative disc disease 
changes at L1-2, L3-4 and L5-S1, diffuse disc bulge at L3-4 
and moderate spinal stenosis at L3-4.  The thoracic spine 
showed dextroscoliosis and multilevel spondylosis with bone 
demineralization.  There was a decrease in the vertical 
height of T8 and to a slightly greater degree of T9, T10, and 
T11 vertebra.  There was no subluxation.  

Cervical spine range of motion showed forward flexion to 40 
degrees, extension to 40 degrees, lateral bending to 10 
degrees bilaterally, and rotation to 20 degrees, bilaterally.  
There was no additional limitation due to repeated use, 
fatigue, weakness, lack of endurance or incoordination.  X-
rays of the cervical spine showed severe degenerative changes 
and/or possibly even old infectious or inflammatory changes 
and C5-6 is noted, and bilateral foraminal stenosis.  



The remaining evidence of record consists of VA and private 
outpatient treatment reports dated from 2003 to 2009 which 
show continued evaluation and treatment of the Veteran's 
cervical and lumbar spine disabilities.  Additional 
radiological findings showed advanced and severe spondylosis 
from C5-7 with what appeared to be a chronic compression 
fracture of C5 and obliteration of the C5-6 disc space.  
There was also degenerative broad based disc bulging at L3-4 
causing mild to moderate central stenosis with bilateral 
neural foraminal narrowing.  There was no obvious abnormality 
within the thoracic spine.  

1.  thoracolumbar spine

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 40 percent for the Veteran's service-connected 
thoracolumbar spine disability have not been met.  

The recent 2009 VA examination, discussed above, together 
with the remainder of the medical evidence of record, does 
not show ankylosis of the thoracolumbar spine, much less 
unfavorable ankylosis, or a disability akin to an individual 
with ankylosis of the lumbar spine to warrant either a 50 or 
100 percent rating.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  It is not 
disputed that the Veteran has limitation of motion of the 
thoracolumbar segment of the spine and that there is 
significant pain on motion.  Yet, the Board finds that the 40 
percent disability rating adequately compensates him for his 
painful motion and functional loss.  Neither the Veteran nor 
any examiner has established that pain or flare-ups result in 
functional loss that would equate to ankylosis of the lumbar 
spine.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  
Although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has 
done so in this case, a higher rating in this regard is not 
warranted.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has also considered evaluation of the Veteran's 
lumbar spine disability under all other potentially 
appropriate diagnostic codes to determine whether a higher 
evaluation can be assigned.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), the 
Board acknowledges the Veteran's self-report of 
incapacitating episodes.  However, the record contains no 
supporting objective documentation that any physician 
prescribed bed rest or that he was treated by a physician for 
any period approaching a total duration of six weeks during 
the past 12 months; to justify a higher rating under DC 5243.  
38 C.F.R. § 4.71a (2009).  

Additionally, the objective evidence does not show that the 
lumbar spine disability warrants a separate compensable 
evaluation for related neurologic involvement.  In this 
respect, the Veteran is shown to have degenerative disc 
disease, however neurological evaluations have been 
consistently negative for any deficits and there is no 
clinical evidence of radiculopathy or myelopathy.  As there 
is no significant clinical or diagnostic evidence of any 
neurological findings, there is no basis to assign a separate 
rating under any of the applicable neurological rating codes.  
38 C.F.R. § 4.71a (2009).  

2.  cervical spine

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 30 percent for the Veteran's service-connected 
cervical spine disability have not been met.  

While the record shows that range of motion is restricted, 
the Veteran retains a measurable range of motion of the 
cervical spine of at least 30 degrees forward flexion, 
indicating that he does not have ankylosis of the cervical 
spine, much less unfavorable ankylosis, or a disability akin 
to an individual with ankylosis as required for a 40 percent 
or 100 percent rating.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the Veteran's cervical spine is symptomatic, he has 
considerable range of motion despite his complaints.  Simply 
put, neither the Veteran nor any examiner has established 
that pain or flare-ups result in functional loss that would 
equate to unfavorable ankylosis of the cervical spine.  Thus, 
the Board finds that the 30 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  Although the Board is required to 
consider the effect of the Veteran's pain when making a 
rating determination, and has done so in this case, a higher 
rating in this regard is not warranted.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Also, with respect to a higher rating based on the frequency 
and extent of incapacitating episodes, while the record does 
reflect complaints of chronic neck pain, these complaints 
have not been shown to require that the Veteran remain in 
bed, prescribed or otherwise, for any period approaching a 
total duration of at least four weeks during the past 12 
months; and the record contains no supporting objective 
documentation in this regard to justify a higher rating under 
DC 5243.  38 C.F.R. § 4.71a (2009).  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's cervical spine disability.  Although, the Veteran 
is shown to have degenerative disc disease, neurological 
evaluations have been consistently negative for any deficits 
and there is no clinical evidence of radiculopathy or 
myelopathy.  As there is no significant clinical or 
diagnostic evidence of any neurological findings, there is no 
basis to assign a separate rating under any of the applicable 
neurological rating codes.  




Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which 
may be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular 
standards and the Board has been similarly unsuccessful.  As 
discussed above, there are higher ratings available for both 
the thoracolumbar and cervical spine, but the required 
manifestations have not been shown in this case.  Moreover, 
there is no evidence that either service-connected disability 
required hospitalization at any pertinent time during his 
appeal and VA examinations are void of any finding of 
exceptional symptomatology beyond that contemplated by the 
schedule of ratings.  

Evidence in the claims file reveals that the Veteran last 
worked as a correctional officer in 2008 and that he left 
work at that time because of his service-connected 
disabilities.  While the Board is sympathetic to the 
difficulties the Veteran's cervical and lumbar spine 
disabilities cause him in maintaining employment, the 
evidence does not reflect that the average industrial 
impairment he suffers is in excess of that contemplated by 
the assigned evaluations, or that application of the 
schedular criteria is otherwise rendered impractical.  The 
Board does not dispute the Veteran's contentions that his 
disabilities have caused him to alter his lifestyle and 
restrict his activities.  Even so, such complaints have been 
taken into consideration in the decision to assign the 
current evaluations.  In other words, the regular schedular 
standards contemplate the symptomatology shown.  Accordingly, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The only other evidence submitted in support of the claim are 
the Veteran's contentions.  The Board notes that the Veteran 
has indicated that his thoracolumbar and cervical spine 
disabilities have severely limited his physical activity, and 
he is competent to describe readily visible and identifiable 
symptoms.  However, as a layperson, he is not competent to 
make medical determinations regarding the severity of his 
lumbar spine and cervical spine disabilities.  He is not, 
however, competent to identify a specific level of disability 
of either disorder according to the appropriate diagnostic 
codes.  The Board has also reviewed the claim mindful of the 
guidance of Fenderson, supra.  The current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
a higher evaluation is not warranted for any portion of the 
time period under consideration.  

A preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in January 2006 and March 2006, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Veteran's claim 
for an initial higher rating for his cervical and lumbar 
spine disabilities are such appeals.  Dingess v. Nicholson, 
supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations April 2006, May 2007, 
February 2009, and September 2009.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they provide sufficient detail to rate the 
Veteran's service-connected spine disabilities, including a 
thorough discussion of the effect of his symptoms on his 
functioning. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial evaluation in excess of 40 percent for post-
traumatic degenerative arthritis of the thoracolumbar spine 
is denied.

An initial evaluation in excess of 30 percent for post-
traumatic degenerative arthritis the cervical spine is 
denied.


____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


